The court’s decision was not an improvident exercise of discretion (see e.g. Matter of Hissam v Mancini, 80 AD3d 802, 803 [2011], lv dismissed and denied 16 NY3d 870 [2011]). Even though the court did not explicitly discuss all the factors listed in Domestic Relations Law § 76-f (2), the record is sufficient to permit us to consider them (see e.g. Matter of Sutton v Sutton, 74 AD3d 1838, 1839 [2010]).
We note that a decision regarding inconvenient forum depends on the specific issue(s) to be decided in the pending litigation (see Matter of Jenkins v Jenkins, 9 AD3d 633, 636 [2004], lvs dismissed 5 NY3d 881 [2005], 6 NY3d 751 [2005]; see also Domestic Relations Law § 76-f [2] [f]-[h]), and should there be changed circumstances in the future, the mother will not be precluded from arguing that New Jersey is a more appropriate forum (see Domestic Relations Law § 76-f [1] [court “may decline to exercise its jurisdiction at any time” (emphasis added)]). Concur — Tom, J.P, Saxe, Moskowitz, DeGrasse and AbdusSalaam, JJ.